*518ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-227, concluding that as a matter of final discipline pursuant to Rule 1;20—13(c), that RONALD P. SIERZEGA of WOODBURY, who was admitted to the bar of this State in 1995, should be reprimanded based on respondent’s conviction in the Superior Court of New Jersey to cruelty and neglect of a child, a fourth-degree crime, in violation of N.J.S.A. 9:6-03, conduct that violates RPC 8.4(b)(eommission of a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness, or fitness as a lawyer);
And the Disciplinary Review Board having further concluded that respondent should continue his attendance at Alcoholics Anonymous meetings for a period of two years;
And good cause appearing;
It is ORDERED that RONALD P. SIERZEGA is hereby reprimanded; and it is further
ORDERED that respondent shall continue to attend regular meetings at Alcoholics Anonymous for a period of two years, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.